Citation Nr: 0832920	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  06-00 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for a low back disorder.

Entitlement to service connection for an acquired psychiatric 
disorder, including depression, secondary to the low back 
disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from May 
1980 to June 1981.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  As 
support for his claims, the veteran testified at a video-
conference hearing in July 2008 before the undersigned 
Veterans Law Judge (VLJ) of the Board.  During the hearing he 
submitted additional evidence, and he waived his right to 
have the RO initially consider the evidence not already on 
file.  See 38 C.F.R. §§ 20.800, 20.1304(a) (2007).

Another preliminary point worth mentioning is that, in his 
June 2004 claims' application (VA Form 21-526), the veteran 
raised additional claims that have not yet been adjudicated 
- for service connection for hip and left leg disorders.  
So these additional claims are referred to the RO for 
appropriate development and consideration.  The Board 
does not have jurisdiction to consider them, even in a 
remand, because the RO has not considered them in the first 
instance, much less denied them, followed by the initiation 
of a timely appeal to the Board by the veteran.  
See 38 C.F.R. § 20.200 (2007).  See, too, Godfrey v. Brown, 7 
Vet. App. 398 (1995) (the Board does not have jurisdiction 
over an issue not yet adjudicated by the RO).  




FINDINGS OF FACT

1.  There is competent and credible evidence indicating it is 
at least as likely as not the veteran has a low back disorder 
from an injury he sustained during his military service.  

2.  There also is competent and credible evidence indicating 
it is at least as likely as not the veteran has a resulting 
acquired psychiatric disorder - namely depression, from 
having to live with the effects of his service-related low 
back disability.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the 
veteran's low back disorder was incurred in service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).

2.  Resolving all reasonable doubt in his favor, the veteran 
has an acquired psychiatric disorder, specifically 
depression, which is proximately due to, the result of, or 
chronically aggravated by his service-connected low back 
disorder.  38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Here, though, 
the Board need not discuss whether there has been VCAA 
compliance because the claims are being granted, regardless.  
See, e.g., 38 C.F.R. § 20.1102 (2007) (harmless error).

Analysis - Low Back Disorder

The veteran attributes his current low back disorder to an 
injury from pushing up a heavy plane engine, in the course of 
his occupational duties as an Air Force engine mechanic.  He 
says he popped his back, then suffered back problems and 
received physical therapy and chiropractic treatment the next 
few months.  See the transcript of his July 2008 
videoconference hearing testimony.  

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury sustained 
or a disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1131, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2007).  To establish 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

The veteran clearly has a current, clinically diagnosed low 
back disorder, thus meeting the threshold requirement for any 
service-connection claim that he has proof of the condition 
alleged.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).  The January 2005 VA 
spine compensation examination report diagnosed him with 
left sacroilitis, as well as residuals of a lumbar fusion of 
L-4, L5-S1 with left lower extremity radiculopathy.  Also, 
recent VA and private medical records are replete with 
diagnoses and extensive treatment for a low back disorder.  
He also was granted a Social Security Administration (SSA) 
disability award for February 1994 to December 1998, partly 
because of severe low back pain.  Therefore, the evidence 
clearly shows he has the claimed condition.



But of equal or even greater significance, the January 2005 
VA compensation examiner determined there is a nexus (i.e., 
an etiological link) between the veteran's current low back 
disorder and his military service.  Specifically, the 
examiner stated that "[i]t is in my medical opinion that the 
veteran's left SI joint sacroilitis is related to military 
service since his symptoms are the same now as they were 
during [his] military service and it was diagnosed during 
active duty."  This medical opinion provides highly 
probative competent evidence etiologically relating the 
veteran's current low back disorder to his contended in-
service injury.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Board acknowledges that the January 2005 VA examiner also 
observed that, with regard to the lumbar spine, it would be 
speculative to say the veteran's current lumbar spine 
condition is directly related to the low back problems he had 
during military service based on several facts, including a 
gap in post-service treatment records and two intercurrent 
post-service injuries.  The examiner added "I do think that 
some degree of his back problem began in the military, but it 
is impossible for me to separate out what is due to [the 
veteran's] in-service condition and what is due to post-
military events."  However, resolving this reasonable doubt 
in the veteran's favor, the Board finds his current low back 
disorder is at least partially the result of his military 
service.  38 C.F.R. § 3.102.  Indeed, the examiner has opined 
that the portion of the lower back disorder that is diagnosed 
as left sacroilitis is directly related to service and, 
moreover, that even some portion of the remaining lumbar 
spine disability is due to military service.  

Concerning this, there is another competent opinion of record 
that lacks as strong a basis, but still supports the January 
2005 VA examiner's positive nexus opinion, by at least 
indicating the strong possibility of attributing the 
veteran's low back disorder to his military service.  
Specifically, the veteran's treating physician, Dr. K.K., 
commented in May 2004 and again in December 2005 and June 
2008 that "[i]t is my opinion, within a reasonable degree of 
medical certainty, that [the] predominant portion of [the 
veteran's] current [low back] condition is a result of an 
injury while serving in the armed services.  Although he has 
reinjured his back subsequent to serving, the previous 
service[-]related injury was a direct cause for subsequent 
injuries and problems."  Notably, the May 2004 opinion 
letter noted that one of his currently diagnosed low back 
disorders is "probable SI joint disease," similar to the 
diagnosis attributed to service by the January 2005 VA 
examiner.  

This supporting letter did not provide rationale for the 
opinion or state that the commenting physician had reviewed 
the veteran's claims file for the pertinent medical and other 
history (including the in-service and post-service medical 
records contained in the claims file).  Nonetheless, 
considering both opinions together, there is highly probative 
and competent evidence of a nexus (link) between the 
veteran's current low back disorder, especially including 
left sacroilitis, and the contended injury to his back during 
his military service.  Boyer, 210 F.3d at 1353; Maggitt, 
202 F.3d 1375; D'Amico v. West, 209 F.3d 1326; Hibbard, 13 
Vet. App. 548; Collaro, 136 F.3d 1308.  

Quite significantly, the veteran's service medical records 
(SMRs) confirm his assertions.  Indeed, his SMRs show he 
sustained a serious back injury in November 1980 as a result 
of lifting a heavy engine part, resulting in left sacroiliac 
sprain of the lower back and localized pain in that area.  
Following that injury he sought medical treatment on numerous 
occasions, including at least 10 visits to medical officers, 
36 physical therapy consultations, and multiple physical 
profiles limiting his active duties.  He was ultimately 
medically discharged for his chronic low back pain.  As such, 
the last requirement for establishing his entitlement to 
service connection also has been met, namely, medical 
evidence of in-service incurrence of a low back injury.  See 
Hickson, 12 Vet. App. 252

Certainly then, resolving all reasonable doubt in the 
veteran's favor, the evidence supports service connection for 
a low back disorder based on direct incurrence of this 
condition in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis - Acquired Psychiatric Disorder, Including 
Depression

In testimony during his July 2008 videoconference hearing, 
the veteran asserted that his clinically diagnosed depression 
is attributable to his low back disorder.  That is, he 
claims, as a result of his low back injury in service and the 
consequent disability, he became so disabled that he was 
unable to work, cannot support his family, and engage in 
normal everyday activities.  He adds that his low back 
disorder effectively took away his manhood since he can no 
longer do everything he once could.

A disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected disease or 
injury is considered service connected, and when thus 
established, this secondary condition is considered a part of 
the original condition.  38 C.F.R. § 3.310(a) and (b) (2007).  
Establishing entitlement to service connection on this 
secondary basis requires evidence showing (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  See, too, Wallin v. West, 11 Vet. App. 509, 512 
(1998) and Velez v. West, 11 Vet. App. 148, 158 (1998).

Concerning this, the December 2004 VA mental health 
compensation examiner opined that "it appears as likely as 
not that [the veteran's] depression is related to his chronic 
back condition."  From the wording of this report it looks 
as though this opinion was at least partly predicated on the 
veteran's self-reported history.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (the mere transcription of medical 
history does not transform the information into competent 
medical evidence merely because the transcriber happens to be 
a medical professional.)  The Court went on to point out in 
LeShore that informational evidence merely recorded by the 
medical examiner (such as concerning the purported history of 
the condition at issue), unenhanced by any additional medical 
comment by the examiner, does not constitute competent 
medical evidence sufficient to establish entitlement to 
service connection.



The Court also has been quick to point out, however, in 
response to LeShore, that the Board may not disregard a 
medical opinion solely on the rationale that it was based on 
a history given by the veteran, unless the Board shows the 
veteran's self-reported history is not credible.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); See also Coburn v. 
Nicholson, 19 Vet. App.  427, 432-33 (2006).  And, here, 
there is no indication the veteran's history is not credible 
- especially since he also submitted VA mental health 
treatment records dated from 2005-2008 listing repeated 
diagnoses of mood disorder due to his low back problems.  
Indeed, a March 2005 treatment note indicates he reported his 
low back problems contribute to his depression and anxiety.

So collectively considering these reports, there is competent 
and credible evidence indicating it is at least as likely as 
not the veteran has an acquired psychiatric disorder - 
namely depression, from having to live with the effects of 
his 
service-related low back disability.  So his service-
connection claim must be granted with resolution of this 
reasonable doubt in his favor.  38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App.518, 519 (1996).


ORDER

The claim for service connection for a low back disorder is 
granted.

The claim for service connection for an acquired psychiatric 
disorder (depression), secondary to the low back disorder, 
also is granted.



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


